PREMIUM BILL Bond Period: June 1, 2010 To June 1, 2011 Bond Number: 8186 5938 Insured: Maxim Series Fund, Inc. Date Issued: June 8, 2010 Producer: Seabury & Smith Inc. 9830 Colonnade Blvd. Suite 400 San Antonio, Texas 78230 Attention: Erin Keith THIS BILLING IS TO BE ATTACHED TO AND FORM PART OF THE POLICY Please Send Payment To Agent or Broker COVERAGE PREMIUM COMM FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND $22,100. US Nil When sending payment please indicate policy or certificate number. Note: Please return this bill with payment and include any additional changes. Chubb Group of Insurance Companies DECLARATIONS 15 Mountain View Road, Warren, New Jersey 07059 FINANCIAL INSTITUTION INVESTMENT COMPANY ASSET PROTECTION BOND NAME OF ASSURED (including its Subsidiaries): Bond Number: 8186 5938 Maxim Series Fund, Inc. 8515 East Orchard Road FEDERAL INSURANCE COMPANY Greenwood Village, Colorado, 80111 Incorporated under the laws of Indiana a stock insurance company herein called the COMPANY Capital Center, 251 North Illinois, Suite 1100 Indianapolis, IN 46204-1927 ITEM1.
